DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2021 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 19 and 26 has/have been amended, claim(s) 1-3, 21, 22, 27, and 28 has/have been cancelled, and claim(s) 4-18 and 23-25 has/have been previously withdrawn. Claims 4-20 and 23-26 are now pending and have been considered below. 
Response to Amendment
The previous claim objections have been withdrawn in light of applicant's amendments.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 19, 20, and 26, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

As per claim 26, at line 11, the recitation “the ground mounting pole hollow” renders the claim indefinite because it lacks antecedent basis.
In claims 19 and 26, the recitations “the locking mechanism comprises a toggle locking mechanism actuator” and “the locking mechanism actuator comprises a toggle locking mechanism”, respectively, are similar except for the term “actuator” which is in a different location in each recitation. It is unclear as to whether or not this was intended, and if not, it is unclear as to which recitation is the proper format.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 20, and 26, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Patent No. 3,279,136).
As per claim 19, Smith teaches a ground mounting structure (anchor; title) comprising a ground mounting pole (28) having a proximal end (top end) adapted to extend from the ground (figure 1) and a distal end (bottom end) adapted to extend into the ground (figure 1), said pole having at least one pivotally mounted plate (fluke 36) attached thereto (col. 3, lines 1-5) and adapted to be pivoted in an outward direction from the pole into the ground (figure 3) and locked in place (col. 1, lines 45-50) to resist uplift and downward thrust (it is understood that the plates pivoted outwardly are 
As per claim 20, Smith teaches a rock deflector (46) shielding the at least one pivotally mounted plate, at least in part (figure 12).
As per claim 26, Smith teaches a ground mounting structure (anchor; title) comprising a ground mounting pole (28) having a proximal end (top end) adapted to extend from the ground (figure 1) and a distal end (bottom end) adapted to extend into the ground (figure 1), said pole having at least one pivotally mounted plate (fluke 36) attached thereto (col. 3, lines 1-5) and adapted to be pivoted in an outward direction from the pole into the ground (figure 3) and locked in place (col. 1, lines 45-50) to resist uplift and downward thrust (it is understood that the plates pivoted outwardly are capable of resisting uplift and downward thrust), and a rock deflector (46) shielding located to either side of the at least one pivotally mounted plate when the pivotally mounted plate is pivoted in an outward direction from the pole (figure 12), wherein the ground mounting pole includes a locking mechanism actuator (53/66) accessible from 
Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Smith (U.S. Patent No. 3,279,136) has/have been added to overcome the newly added limitations. Applicant’s amendments to the claims have overcome the previous reference Brand, since brand does not disclose the toggle locking mechanism to lock the flukes in place such that they snap in place. The newly added limitations are overcome in view of new reference Smith.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633